DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 16 August 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references lacked dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claims 11-26 are objected to because of improper/duplicate numbering.  While it is unclear whether claims 11-22 ever existed, it should be noted that claims 23-38 were previously filed.  Applicant is encouraged to renumber newly-numbered claims 11-26 (previously 23-38) beginning with claim number 39 (while also canceling claims 11-38), in order to avoid any confusion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of U.S. Patent No. 10,149,714.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12, 13, 15-21, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek, U.S. 6,634,363 (hereinafter Danek) in view of Quinn, U.S. 6,632,440 (hereinafter Quinn).
Regarding claims 1, 2, 8, 9, 17, 23, and 24, Danek discloses a method of treating an airway comprising: reducing mucus production in the airway by delivering energy to mucus producing cells and glands in order to damage them (note col. 8, line 22).  However, Danek fails to explicitly disclose a method that reduces mucus production by damaging nerve tissue at a first location along the airway to attenuate transmission of signals to/from mucus producing cells at a second location along the airway.  Quinn teaches (note abstract) a similar method that reduces mucus production by damaging mucus producing cells or damaging nerve tissue (i.e., neuronal cells) in the claimed manner to attenuate transmission of signals to/from the mucus producing cells (note col. 2, line 24; col. 3, line 13).  It is well known in the art (as can be seen in Quinn) that either of these sites (i.e., mucus producing cells or the nerves that control them) could be targeted interchangeably for reducing mucus production.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Danek to comprise reducing mucus production by damaging nerve tissue at a first location along the airway to attenuate transmission of signals to/from the mucus producing cells at a second location along the airway.  This is because the modification would have merely comprised a simple substitution of interchangeable target sites in order to produce a predictable result (see MPEP 2143).  It should be noted that some form of patient assessment (i.e., ‘test’) would necessarily occur before (e.g., to determine if the procedure is needed) and after (e.g., to determine if the procedure is complete) tissue treatment as a part of routine performance of this procedure (note Danek: col. 13, line 16 – col. 14, line 54).    
Regarding claims 3 and 5-7, Danek in view of Quinn teaches (see above) a procedure that would necessarily meet these limitations during its routine performance. 
Regarding claim 4, Danek in view of Quinn teaches (see above) a procedure that would necessarily meet these limitations during its routine performance (note Quinn – col. 1, line 24). 
Regarding claims 12, 13, 15, 16, and 18-21, Danek in view of Quinn teaches (see above) a procedure that would necessarily meet these limitations during its routine performance (note Danek - col. 8, line 40; note Quinn - col. 3, line 13). 

Claims 10, 11, 14, 22, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek in view of Quinn as applied to claims 1-9, 12, 13, 15-21, 23, and 24 above, and further in view of Jarrard, U.S. 2009/0043301 (hereinafter Jarrard).
Regarding claims 10, 11, 14, 22, and 26, Danek in view of Quinn teaches (see above) a method of treating an airway in order to reduce mucus production.  While Danek discloses (note abstract; col. 3, line 36) outputting energy from an activatable element of an intraluminal device in the claimed manner (note col. 8, line 3; col. 12, line 55), as well as cooling nearby tissue to prevent unwanted tissue damage (note col. 12, line 63), this combination of references fails to expressly teach the step of cooling a portion of the intraluminal device to cool an inner portion of the airway wall.  Jarrard teaches a similar procedure (note abstract, paragraph 5) that comprises outputting energy from an activatable element of an intraluminal device, along with cooling a portion of the intraluminal device to cool an inner portion of an airway wall and prevent unwanted tissue damage (note fig. 3, paragraph 46).  This design is utilized because it can “treat large areas of tissue during a single treatment cycle without extensive edge effects” (note paragraph 46), thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Danek to comprise the step of cooling a portion of the intraluminal device (to cool an inner portion of the airway wall) in order to reduce edge effects and increase safety and efficiency.  It should be noted that this modified procedure would necessarily meet the remaining claim limitations during its routine performance.   

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek in view of Quinn as applied to claims 1-9, 12, 13, 15-21, 23, and 24 above, and further in view of Grunstein, U.S. 4,802,492 (hereinafter Grunstein).
Regarding claim 25, Danek in view of Quinn teaches (see above) a procedure for reducing mucus production within an airway, that would necessarily perform some form of patient assessment (i.e., ‘test’) before (e.g., to determine if the procedure is needed) and after (e.g., to determine if the procedure is complete) tissue treatment as a part of its routine performance (note Danek: col. 13, line 16 – col. 14, line 54).  However, this combination of references fails to expressly teach assessing the patient using coughing and/or airflow resistance levels.  Grunstein teaches a method of determining respiratory function by quantifying airflow resistance (note col. 2, line 1).  It is well known in the art that a wide variety of feedback parameters (including airflow resistance) could be used interchangeably for assessing the condition of a patient’s airway.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Danek to monitor airflow resistance levels when assessing the patient’s airway.  This is because the modification would have merely comprised a simple substitution of interchangeable feedback parameters in order to produce a predictable result (see MPEP 2143).

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  Regarding the combination of Danek and Quinn (as seen above), it should be noted that Danek already discloses using energy to damage tissue in order to reduce mucus production, it just fails to target the claimed area (it targets mucus producing cells and glands instead of the nerves connected thereto).  Quinn is relied upon for its teaching of reducing mucus production by targeting mucus cells (as in Danek) and/or the nerves connected thereto.  While it is acknowledged that these references do not use the same means for damaging/affecting tissue, Quinn is merely relied upon for its teaching that mucus producing cells and the nerves connected thereto could be interchangeably targeted for reducing mucus production.  Furthermore, although the difference in ‘means for damaging/affecting tissue’ between Danek and Quinn is considered to be irrelevant, it should also be noted that it is well known in the art that tissue can be damaged/affected in a variety of interchangeable ways (including those of Danek and Quinn).  Therefore, Examiner maintains that the cited claims are still met by Danek in view of Quinn, as they are currently written due to their breadth.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794